Citation Nr: 1225454	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-06 314A	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder as secondary to service-connected residuals of aseptic meningitis. 

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of aseptic meningitis.

3.  Entitlement to service connection for degenerative changes of the left knee, to include as secondary to service-connected residuals of aseptic meningitis.

4.  Entitlement to service connection for degenerative changes of the right knee, to include as secondary to service-connected residuals of aseptic meningitis.

5.  Entitlement to service connection for neck pain, to include as secondary to service-connected residuals of aseptic meningitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty November 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for degenerative changes of the left knee, to include as secondary to service-connected residuals of aseptic meningitis, is addressed in the remand that follows the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for a right leg disorder, to include as secondary to service-connected aseptic meningitis by way of a Board decision dated in December 1999.  The Veteran did not appeal the decision.

2.  Evidence received since the Board's decision of December 1999 does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right leg disorder and it does not raise a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's currently diagnosed degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, was first identified years after his period of active service, and is not shown to be related to his military service or to be caused or aggravated by service-connected aseptic meningitis.

4.  The Veteran's currently diagnosed DJD of the right knee was first identified years after his period of active service, and is not shown to be related to his military service or to be caused or aggravated by service-connected aseptic meningitis.

5.  The Veteran's currently DJD of the cervical spine was first identified years after his period of active service, and is not shown to be related to his military service or to be caused or aggravated by service-connected aseptic meningitis.


CONCLUSIONS OF LAW

1.  A December 1999 Board decision denying service connection for a right leg disorder is final.  38 U.S.C.A § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a right leg disorder has not been received.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

4. The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

5.  The Veteran does not have a neck disorder that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

Complaints of pain alone are not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Sanchez-Benitez I), dismissed in relevant part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Sanchez-Benitez II); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  


I.  New and Material Evidence for
Service Connection for a Right Leg Disorder

The Veteran previously submitted a claim for entitlement to service connection for a right leg disorder, to include as secondary to his service-connected aseptic meningitis.  The Board denied the claim in December 1999.  The December 1999 Board decision is final and is the last final denial of the issue on any basis.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100 (1999).  As a result, entitlement to service connection for a right leg disorder, to include on a direct or secondary basis, may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by provided a medical opinion.)  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the Board decision of December 1999 consisted of the Veteran's STRs, a medical affidavit from a Dr. Meadows from August 1971, medical examination report from the West Virginia Department of Welfare, dated in August 1971, VA examination reports dated in May 1971,  and January 1988, records from Ft. Meade Medical Center, for the period from July 1994 to March 1995, transcripts of hearings held in March 1997, and August 1999, VA treatment records for the period from October 1982 to July 1999 and statements from the Veteran.  

The Veteran served on active duty from November 1964 to May 1969.  A review of his service treatment records (STRs) does not reflect any evidence of any type of injury to the right leg.  The Veteran was seen on one occasion for complaints of a burning sensation in both legs in September 1967.  The entry said it appeared to be muscle pain.  The impression was muscle sprain.  The Veteran was given methyl salicylate for treatment.  There were no further entries regarding this complaint.  

The Veteran had a discharge physical examination in December 1968.  There were no abnormalities of the right leg noted on the examination report.

The Veteran was later hospitalized for several weeks for treatment of aseptic meningitis beginning in April 1969.  He was noted to have developed joint pains in his ankles, knees, and wrists, followed by headache and vomiting on the day prior to his admission.  The discharge summary noted that there were no neurological findings and there were no findings of any residual right leg problems.  

The Veteran submitted his original claim for VA disability compensation benefits in March 1971.  He did not claim any type of a right leg disorder.  The VA examinations, neurological and orthopedic, of May 1971 found no evidence of any impairment of the right leg.  The medical affidavit from Dr. Meadows did not address any right leg symptoms or findings.  The West Virginia report was negative for anything related to the right leg.

The Veteran underwent orthopedic and neurological examinations in January 1988.  The neurology examiner noted the Veteran complained of pain in his low back that radiated to the right hip and down the leg with numbness.  The examiner provided assessments of headaches as a residual of "bacterial" meningitis and chronic low back syndrome with some evidence of a mild degree of radiculopathy on the right, primarily at L5.

The orthopedic examiner said there was a normal range of motion of the hips, knees, ankles and feet.  X-rays of the lumbar spine were considered to show no abnormalities.  A diminutive rib was noted on L1 on the right and was considered a normal variant.  

VA outpatient records, particularly a neurological evaluation from January 1988, noted that there was no disorder of the nervous system and questioned whether there was a functional overlay to the Veteran's claimed symptoms of pain all over.  

The Veteran submitted a claim for service connection for a right leg disorder in April 1995.  He stated that his problems with his legs were secondary to his service-connected aseptic meningitis.  

The records from Ft. Meade (a private medical facility in Florida and not the military facility located in Maryland) were unrelated to this issue.  

VA treatment records include an Agent Orange registry examination in April 1984.  The Veteran complained of leg pain and was noted to have some evidence of decreased sensation.  Additional entries noted complaints of undefined pain in the legs, to include several entries that led up to the neurology assessment from January 1988.  A March 1993 psychiatric consult noted the Veteran reported a history of chronic left leg pain and left arm pain that he said was due to an injury in service.  There was no mention of right leg pain.  He had been followed by a private physician but the physician retired in December 1992.  He had received prescriptions for Oxycodone and Vicodin for his pain.

A May 1993 neurology evaluation noted that the Veteran complained of pain from his neck down both legs to all of his toes.  He also said the pain extended down both arms to his fingertips.  The assessment was nonfocal neurological examination with pain in joints, worse on the left.  A second assessment was chronic pain with multiple possible etiologies such as osteoarthritis or fibromyositis.  

Electromyography (EMG)/nerve conduction velocity (NCV) testing in August 1995 was interpreted to show no evidence of peripheral neuropathy, myopathy, radiculopathy or root compression in the nerves tested.  These included the common peroneal, posterior tibial and sural nerves in both legs.  

The Veteran testified in March 1997 that he had pain in his legs at the time of his aseptic meningitis.  He said he did not have the pain before then.  He said his legs would hurt and feel like "they weren't there."  He said the symptoms would just appear.  He would experience shooting pains.  

The Veteran also testified at a Travel Board hearing in August 1999.  He again said that he had experienced leg pain since service.  

The Board denied the Veteran's claim as not well grounded in keeping with existing law at that time.  The Board found that the Veteran's STRs were negative for evidence of a right leg disorder, to include on the separation physical examination of December 1968.  The Board noted that the Veteran had previously sought service connection for a bilateral leg disorder as part of a claimed back disorder.  The decision in December 1999 did not address that issue.  

The December 1999 Board decision noted that the medical evidence of record did address complaints of leg pain.  However, there was no opinion to link any claimed leg pain to service or as a residual of the Veteran's service-connected aseptic meningitis.  

The Veteran sought to reopen his claim in June 2006.  The evidence added to the record since the prior final denial in December 1999 consists of duplicate records from the Ft. Meade Medical Center, records from the Social Security Administration (SSA), transcript of a Central Office hearing from April 2009, Board remand of January 2010, VA examination reports dated in January 2000, February 2000, May 2006, and August 2010, VA treatment records, with many duplicate entries, for the period from October 1982 to December 2011, a compact disc (CD) with a copy of an x-ray of the right knee, and statements from the Veteran.

With the exception of duplicate private and VA treatment records, the evidence is new to the record.  The VA examinations were conducted to evaluate other issues and not the Veteran's right leg.  The January 2000 neurological examination provided a diagnosis of lumbar spondylosis and the examiner opined that it was not related to the Veteran's aseptic meningitis.  The February 2000 VA examiner said there was a normal examination.  The May 2006 neurological examination involved the Veteran's service-connected headache residuals.  However, the Veteran was noted to have a normal gait.  He was said to have normal motor strength and a normal sensory examination.  The orthopedic examiner also stated that the Veteran had a normal gait with no right leg impairment identified.  

The examinations of August 2010 related to the issues involving the Veteran's right knee, back and neck.  However, a thorough physical examination was provided with no findings regarding a separate right leg disorder aside from the Veteran's DJD of the right knee.  

The records from the SSA consist almost entirely of VA treatment records.  The SSA made a determination that the Veteran was not disabled.  No right leg disorder was identified in their decision.

The Veteran testified in April 2009 that his disability involved right leg pain.  He did not testify as to any specific disorder and related his pain as being a residual of his aseptic meningitis.

VA records were added to the claims folder as a result of the remand of January 2010.  Many were duplicative of records previously considered but there were additional records obtained.  The records, including entries in Virtual VA, covered a period from October 1982 to March 2010.  The additional records filled 7 additional file folders as part of the Veteran's claims folder.  

A review of the records does not reflect evidence of a diagnosed disorder of the right leg that is independent of any possible association with the Veteran's back complaints or his right knee.  There are multiple entries that note the Veteran's continued complaints of overall pain; however, there is no specifically diagnosed right leg disorder that is noted.  An anesthesia pain clinic note from March 28, 2003, noted that results of magnetic resonance imaging (MRI) did not suggest any explanation for the Veteran's leg symptoms.  The entry further noted that more than an hour was spent trying to evaluate the Veteran's complaints but no objective signs could be elicited.  The other entries, to include multiple pain clinic evaluations and medication renewals do not identify a right leg disorder.  Moreover, there are no entries to relate the Veteran's right leg complaints to his service-connected aseptic meningitis.

VA records in Virtual VA, for the period from July 2010 to December 2011, do not reflect any evidence of an identifiable right leg disorder.

The December 1999 Board decision did not identify a specific right leg disorder.  The denial was based on a finding that there was no objective evidence of record to relate the Veteran's lay assertions of disability (pain) to his service-connected aseptic meningitis.  

The Board has considered the Veteran's lay statements and testimony.  He has continuously maintained that his disability is pain in the right leg.  As noted, pain alone is not a disability.  

The evidence added to the record since the prior final Board decision, while new in most aspects, is not material.  The evidence does not establish the existence of a specific disorder.  In the absence of a current disability during the pendency of the appeal, there is no basis to find new and material evidence has been added to reopen the Veteran's claim.  See Shade, supra.  Accordingly, the Veteran's attempt to reopen his claim for entitlement to service connection for a right leg disorder as secondary to service-connected residuals of aseptic meningitis, is denied.  

II. Service Connection

A.  Background

The Veteran's STRs are negative for evidence of any injury or disease of the back, neck, or right knee.  The May 1969 discharge summary for treatment of the Veteran's aseptic meningitis noted he developed joint pains in his ankles, knees, and wrists, followed by headache and vomiting on the day prior to his admission.  He was also noted to have nuchal rigidity.  Nuchal is defined as relating to the nucha and nucha is defined as relating to the back of the neck.  STEDMAN'S MEDICAL DICTIONARY 1223 (26th Ed., 1995).  Over several days his headaches improved and the nuchal rigidity disappeared.  There was no mention of any carryover of joint pains.  

The VA examinations of May 1971 found no evidence of a back, neck or right knee disorder.  X-rays of the lumbar spine were interpreted to show no evidence of joint or bone pathology.  Further, no residuals of the aseptic meningitis that involved the back, neck or right knee were found on examination.  

The affidavit from Dr. Meadows reported the Veteran with back pain that he assessed as chronic lumbosacral strain or arthritis.  The medical assessment from the West Virginia Department of Welfare noted that the Veteran complained of chronic low back pain. 

The January 1988 VA neurology examiner noted the Veteran's history of aseptic meningitis in service and that the Veteran complained of back pain since that time.  The examiner provided assessments of history of bacterial [sic] meningitis which was resolved with some mild residual headaches and chronic low back syndrome with some evidence of a mild degree of radiculopathy on the right, primarily at L5.  

The orthopedic examiner noted the same medical history and complaint of back pain.  The examiner said the Veteran had a normal range of motion of the cervical spine.  There was a slight diminution of the lumbar lordosis.  He said the examination of the lower extremities was within normal limits with a normal range of motion of both knees.  There was no evidence of effusion of the right knee and the collateral cruciate ligaments were said to be firm bilaterally.  X-rays of the knees were interpreted as showing the bony structures and joint spaces as normal in appearance.  X-rays of the lumbar spine were considered to show no abnormalities.  A diminutive rib was noted on L1 on the right and was considered a normal variant.  The examiner provided an assessment of history of low back pain and aseptic meningitis.

An outpatient neurology evaluation, also from January 1988, noted the Veteran's history of treatment for aseptic meningitis in service.  The Veteran complained of constant pain all over and weakness in his limbs.  An examination of the neck found no evidence of abnormalities and a full range of motion.  An examination of the back was said to be unremarkable.  All muscle groups tested had 5/5 strength with normal tone.  The examiner noted that the Veteran was observed before he was called for the examination and was walking well with no problems.  After being called, the examiner said the Veteran began to "walk funny."  The impression was that the Veteran had functional overlay to his symptomatology and that it was doubtful the Veteran had demyelinating disease or other disorders of the nervous system.  

An outpatient evaluation for the Veteran's headaches noted some evidence of cervical spasms on examination in March 1990.  An x-ray of the cervical spine at that time showed slight straightening of the cervical spine with the possibility of some muscular spasm.  The cervical spine was otherwise unremarkable.  

As noted above, EMG/NCV testing in August 1995 was interpreted to show no evidence of peripheral neuropathy, myopathy, radiculopathy or root compression in the nerves tested.  These included the common peroneal, posterior tibial and sural nerves in both legs.  Additional EMG/NCV testing of the left leg had negative results for evidence of peripheral neuropathy or lumbar radiculopathy in July 1996.  

The Veteran had an MRI of the lumbar spine in February 1996.  The report said there were mild degenerative changes in the lumbar spine with hypertrophic spur formation and mild vertebral disc bulges which is most pronounced at L3-4, and L4-5 without pronounced spinal canal or neural foraminal stenosis.  Another MRI from April 1996 showed mild degenerative findings and a non-specific signal at L2 without definite change.  A bone scan was recommended to evaluate the L2 finding.  A full body bone scan was done in July 1996.  Degenerative changes of both knees were noted with no abnormal increased uptake seen within the thoracic or lumbar spine.  

A neurology clinic note from August 1996 reviewed the results of the above tests.  The impression was low back pain with negative lumbar spine MRI, negative EMG, and negative bone scan.  The examiner said the etiology of the back pain was presumably secondary to meningitis in 1969 with possible residual fibrosis that cannot be detected by MRI.  

The Veteran testified about his back pain in March 1997 and again in August 1999.  He believed it was related to his aseptic meningitis.  He said he did not have back pain until he came down with meningitis.  He testified regarding treatment he received for his back pain.  

The Veteran submitted a VA outpatient entry from July 1999 with his hearing in August 1999.  The entry noted the Veteran's related history of having spinal meningitis in 1969 and that he did not have back pains or problems before that time.  The Veteran said that he had chronic low back pain since that time.  The entry also noted the results of a current MRI of the lumbosacral spine.  The report said it was compared to the MRI of February 1996 and showed an abnormal signal within the L2 vertebral body.  The lumbar vertebral bodies were normal in height and the disc spaces were fairly well preserved.  There was a mild diffuse disc bulge at L4-L5.  There was asymmetric facet hypertrophy on the right at L4-L5 and there was mild bilateral neural foramen narrowing at that level.  The examiner said that the veteran had chronic low back pain since the episode of spinal meningitis in 1969.  He opined that, as a general internist, back pain with onset after spinal meningitis could have been caused or contributed to by the meningitis.  He said that attribution of specific causation of back pain from MRI scans can be difficult.  

The Veteran was afforded a VA neurology examination in January 2000.  The examiner noted that he had reviewed the claims folder for the examination.  He noted the Veteran's history and listed his physical findings.  The diagnosis was lumbar spondylosis.  The examiner stated that the Veteran's current problems were more likely secondary to the degenerative changes of his spine.  He said this was definitely exacerbated by the Veteran's obesity.  The examiner said that it was unlikely that the Veteran's symptoms were secondary to the spinal meningitis in service.

The Veteran was also afforded an orthopedic examination in February 2000.  The examiner noted the Veteran's history of meningitis and his complaints of back pain since that time.  The examiner noted that x-rays from January 2000 demonstrated no significant degenerative changes of the lumbosacral spine and no loss of the lordotic curve.  He also referenced the MRI report of July 1999 as not showing any signal change of the discs.  He also stated that there was no clumping of the nerves that was suggestive of arachnoiditis.  He said it was a normal MRI.  The assessment was that the Veteran had complaints of low back pain and no radiographic or objective evidence to support this.  There was no relation between his aseptic meningitis and his low back pain.  There was no evidence of significant arthritis.  There was no evidence of any disc pathology and there may very well appear to be a functional overlay.  The examiner concluded that the Veteran had a normal exam and should return to some type of gainful employment.

A pain clinic consult note from April 2005 said the Veteran had chronic back pain due to significant DJD and history of spine meningitis.  The assessment was chronic back pain.  The physician said the Veteran had significant DJD and polyradiculitis from a history of spinal meningitis.  

A VA neurosurgery clinic entry from July 2005 noted that the Veteran said he had had back pain since he had spinal meningitis in service.  The Veteran said he was told he would have pain for life and that it would get worse.  The Veteran had a morphine pump and used Percocet to help sleep.  The examiner said that he reviewed a MRI from January 2005.  He said the study showed grade I spondylolisthesis at L4-L5.  His impression was chronic low back pain, starting in service as related by the Veteran.  The examiner said there were no objective findings on examination but lots of functional overlay.  He gave an example of the Veteran giving way in anticipation of the examiner's counterforce.  He also said there were no significant findings on the MRI.  He said there was no surgical problem identified and that the Veteran would not receive pain relief from any surgical procedure.  

The Veteran was afforded a VA neurology examination in May 2006.  The focus was the Veteran's then-pending claim regarding his headaches.  The Veteran was also afforded a VA orthopedic examination.  The examiner noted that he had reviewed the Veteran's claims folder for the examination.  He listed a history of low back pain for the Veteran since 1987.  The examiner noted the results of lumbar spine x-rays from February 2005 as showing a loss of lordosis, flat back, and grade I spondylolisthesis that was stable on flexion and extension.  The examiner also referenced the MRI of January 2005.  He said the study showed multiple level DDD, facet hypertrophy and "sag" oriented facet.  The report further noted that axial views demonstrated no clumping of nerve roots that would be consistent with post-meningitic arachnoiditis.

The examiner's diagnoses were lumbar DDD and spondylolisthesis.  The examiner opined that the Veteran's low back pain was due to degenerative findings as stated in the report; he said it was less likely than not related to meningitis.  

The Veteran submitted a note from a VA provider that was dated in August 2006.  The note was written in support of the Veteran's efforts to obtain an electric cart.  The examiner noted various problems with the Veteran's back and knees as the reasons for why the electronic cart would be needed.  He made no mention of any type of a cervical/neck problem.

Additional VA treatment records included a pain clinic note from June 2007.  The Veteran was noted to complain of chronic pain, to include low back pain and headaches.  The assessment at that time was low back pain consistent with arachnoiditis, and polyradiculitis that were consistent with a history of spinal meningitis.

Records from SSA were received in November 2007.  The SSA medical evidence consisted almost entirely of VA treatment records for the period from October 1981 to September 1999.  Most of the VA records are duplicative of those already cited in this decision or are not relevant to the issues on appeal.

The Veteran was determined to not be disabled by SSA.  The primary diagnoses listed were disorder of the muscle, ligament or fascia (in reference to the left knee) and back pain and obesity.  A written summary noted that the decision related to the period when the Veteran was last insured - December 1995.  The summary noted that the Veteran felt that he was unable to work as a result of his having had spinal meningitis.  The finding was that the evidence did not support such a conclusion and it was felt that the Veteran was able to continue to perform work, such as a security guard, as he had previously performed.

The Board remanded the case for additional development in January 2010.  In regard to the back, right knee, and neck issues, this included obtaining outstanding treatment records as well as affording the Veteran a VA examination to obtain a medical opinion.

As noted elsewhere in this decision, VA treatment records for the period from October 1982 to March 2010 were associated with the claims folder.  The records note treatment for both knees dating back to the mid-1990's.  The Veteran was noted to have degenerative changes based on the full body bone scan in 1996.  He later received periods of treatment for cortisone injections in both knees.  This treatment was repeated as recently as 2010.

The Board remand of January 2010 noted the presence of a CD with a copy of an actual x-ray of the Veteran's right knee with no report or accompanying clinic entry.  It appears the x-ray was ordered based on an outpatient visit in October 2008.  The entry noted that both knees were injected and that the last x-rays were from 2005.  The December 2008 radiographic report for the x-ray said it was compared with an x-ray from September 2006.  Progressive moderately advanced degenerative change was noted without acute bony pathology.  

Additional VA treatment records in Virtual VA, for the period from July 2010 to December 2011, provided evidence of the Veteran's left knee replacement surgery in July 2010 as well as ongoing outpatient care for pain-related complaints.  There were no entries that addressed the etiology of the Veteran's back, right knee, or neck disorders.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted that she had reviewed all 10 volumes of the claims folder.  In regard to the right knee the examiner noted the Veteran gave a history of falling on his right knee when he was knocked out of a truck in service.  He was not treated for the injury.  The Veteran reported having pain since that time.  The Veteran also felt that his aseptic meningitis in service contributed to his right knee pain.  The examiner noted that the Veteran had received injections for his right knee pain and that he was prescribed various narcotics for pain control.  

The examiner cited to a number of STR entries to include the Veteran's December 1968 separation physical examination and his discharge summary from May 1969.  She noted that there were no treatment records for the Veteran dated prior to the 1980's.  Thus, no record evidence of treatment from 1969 to that time.  X-rays of the right knee from May 2010 were noted to show moderate to severe DJD with small bilateral suprapatellar joint effusion.  The examiner also noted that the Veteran was now in receipt of SSA benefits due to age.  The examiner provided a diagnosis of DJD of the right knee.  

The examiner also evaluated the Veteran's neck and back issues.  In regard to the neck, the Veteran stated that it began in service in April 1969 with his aseptic meningitis.  The examiner noted that the STRs were negative for any injury to the cervical spine.  As to the back, the Veteran related this disability to the onset of his aseptic meningitis in service.  The examiner noted that the STRs were negative for evidence of any type of back injury in service.  The Veteran reported having neck and back pain since 1969.  The Veteran denied having trauma to the neck or back since service.  As to the Veteran's treatment for aseptic meningitis in service, the examiner said the Veteran underwent a lumbar puncture.  She said there was no mention of any neck/lumbar pain noted at the time of his discharge from the hospital.  

The examiner noted that an EMG of July 1996 was negative for lumbar/peripheral neuropathy.  She noted that a cervical spine x-ray of March 1990 noted a slight straightening of the cervical spine.  She also addressed the July 1999 entry from the Veteran's pain clinic doctor - the Veteran submitted this note at the time of his hearing in August 1999.  In addition, the examiner referenced a VA neurosurgery entry from November 2001 that noted the complaint of chronic low back pain and that the MRI findings of November 2001 did not differ much from those of 1999.   Further, the MRI findings did not suggest an explanation for the Veteran's leg symptoms or that surgery would help the leg or back symptoms.  The examiner also provided a review of the January 1988 neurology evaluation cited elsewhere in this decision.  She noted that the VA examination of May 1971 was negative for any limitation of the cervical or lumbar spine and that the lumbar spine x-ray was negative.  

The examiner cited to x-rays of the lumbar spine from April 2010 that showed osteopenia with diffuse mild to moderate DJD, anterior spondylisthesis of L4 on L5 and moderate disc space narrowing with vacuum disc phenomenon at L2-L3.  She also referenced an MRI report for the lumbar spine from March 2010.  The report said there was interval progression of spondylotic changes at all levels with increased L4 on L5 anterolisthesis.  A previously described large disc extrusion at L2-L3 had resolved.  There was moderate to severe canal and foraminal narrowing at L4-L5 and moderate canal and moderate to severe foraminal stenosis at L3-L4.  An August 2010 x-ray of the cervical spine was said to show straightening of the cervical spine with moderate DJD, most severe at C5-C6 and anterior spondylisthesis of C3 on C4.  

The examiner provided diagnoses of DJD of the cervical spine and DJD/DDD of the lumbar spine.  

The examiner prefaced her opinion in this case by citing to medical literature in how to describe aseptic meningitis.  She noted that the Veteran had aseptic meningitis in service and not bacterial.  The examiner cited to a source identified as UpToDate with the following information:

INTRODUCTION ù [sic] The term aseptic meningitis refers to patients who have clinical and laboratory evidence for meningeal inflammation with negative routine bacterial cultures.  The most common cause is enterovirous [1].  Additional etiologies include other infections, (mycobacteria, fungi, spirochetes), parameningeal infections, medications, and malignancy (table 1) [2].

Aseptic meningitis often has a similar presentation to bacterial meningitis (eg, fever, headache, altered mental status, stiff neck, photophobia), which can be a life-threatening illness.   However, in contrast to bacterial meningitis, the majority of patients with aseptic meningitis have a self-limited course that will resolve without specific therapy.  

VA examination report of August 2, 2010.

The examiner stated that it was less likely than not that the Veteran's lumbar DDD/DJD was a result of his military service or secondary to his service-connected residuals of aseptic meningitis.  The examiner said the Veteran's lumbar DDD/DJD was age-related and there was no evidence that this occurred in service or was related to or aggravated by residuals of aseptic meningitis.  The examiner cited to her prior literature review.  She said the case was also discussed with rehabilitation medicine.  She said that meningitis was a condition that, as listed in her citation, involved inflammation of the meninges, which surround the central nervous system.  She said this did not cause DDD/DJD of the lumbar spine.  Also, the Veteran did not have bacterial meningitis which is a much more serious condition and can have significant residuals.  

The examiner said the Veteran was discharged from service with no lumbar complaints/condition and no trauma in service per his history and the available records.  The examiner also said that she saw no treatment records for the Veteran from service until the 1980's to support a chronic lumbar condition/complaint.  In summary, the examiner said the Veteran's DDD/DJD of the lumbar spine had no relationship to the aseptic meningitis and no evidence of aggravation.

In regard to the Veteran's cervical spine the examiner stated that it was less likely than not that it was caused by or a secondary result of his military service or the aseptic meningitis.  The examiner noted that there was no reference to any type of a cervical injury or chronic neck condition in service.  She noted the discharge examination was negative for findings or complaints of a cervical condition.  The Veteran did not give any history of a cervical spine problem in service, other than to relate his pain to his aseptic meningitis.  The examiner noted that there was a gap between 1969 and the 1980's for treatment entries.  She stated that the DJD was age-related.  There was no evidence of any aggravation of the Veteran's cervical spine from the service-connected aseptic meningitis.  She again said the case was discussed with rehabilitation medicine and noted that the Veteran had aseptic meningitis as opposed to the more serious bacterial form.  She said there was no evidence to support that the current cervical spine condition was related to residuals of the Veteran's aseptic meningitis.

Finally, in regard to the right knee the examiner said it was less likely than not that the Veteran's right knee disability was caused by or a result of service or secondary to residuals of the aseptic meningitis.  The examiner noted the STRs were negative for documentation of a chronic right knee condition/complaint or injury.  She stated that the Veteran's right knee condition was age-related and had no relationship to the residuals of aseptic meningitis per her literature review.  She again noted that there were no records from 1969 to the 1980's relating to treatment provided to the Veteran.  She said she had discussed the issue with rehabilitation medicine and said there was no evidence of aggravation.  

B.  Analysis

The Veteran's STRs are negative for evidence of any type of back, neck, or right knee injury.  The records are also negative for treatment of any type of a complaint involving the back, neck, or right knee aside from the general complaint of joint pain and stiff neck that was associated with the Veteran's aseptic meningitis in April-May 1969.

The May 1971 VA examination did note a complaint of back pain but that the Veteran related it to his meningitis in service.  The Veteran did not express any indication of any type of injury in service or after service or say that he suffered from a sprain or strain.  He made no comments in regard to his neck or right knee.  No findings of any type of a back disorder were made on either the neurological or orthopedic examinations and x-rays of the lumbar spine were negative.

The August 1971 affidavit from Dr. Meadows said the Veteran had chronic lumbosacral strain or arthritis.  However, he did not provide any assessment as to the nature or origin of the strain.  As the May 1971 VA x-ray demonstrated, there was no objective evidence of any arthritis of the lumbar spine, or until years later.

The medical examination report from the West Virginia Department of Welfare, also dated in August 1971, simply recorded a history of back pain from the Veteran and an assessment of chronic low back pain.  The form listed three instances of treatment in service but none pertained to back pain, the neck, or right knee.  

The VA treatment records contain numerous statements from the Veteran that he experienced pain throughout his body as a result of residuals of his aseptic meningitis in service.  The entries note that he was unable to describe the problems associated with the pain on most occasions.  The initial entries documented attempts to identify specific reasons for the Veteran's complaints of pain, particularly in his low back.  He was given multiple x-rays, MRIs, and EMG/NCV studies.  However, no definitive diagnosis was made in the outpatient records.

On several occasions, the Veteran's treating physicians thought he might have a residual problem due to arachnoiditis or polyradiculitis associated with the meningitis in service.  None of those physicians addressed the fact that the Veteran had aseptic meningitis in service.  The treatment entries simply referred to spinal meningitis and, it appears, the implication was that they thought it was bacterial meningitis.  There are no entries where the treating physicians obtained a history or reviewed STRs to show they were aware of the type of meningitis that the Veteran had in service.  

Moreover, the several VA examinations from 2000, 2006, and 2010 have all assessed the Veteran's contentions of there being a relationship between the Veteran's variously diagnosed low back problems, identified now as DDD/DJD of the lumbar spine and his meningitis.  Those examiners all stated that there was no relationship between the Veteran's low back diagnoses and his aseptic meningitis.  These examiners had the benefit of reviewing all of the records available at the times of the respective examinations.  Their opinions are afforded greater weight in that regard because they specifically addressed the type of meningitis that the Veteran had in service, they noted the treatment entries and statements from the Veteran but still were able to reach their conclusions that there was no association.  As the examiner from August 2010 stated the literature and her consultations with rehabilitation medicine did not support any connection between aseptic meningitis and the Veteran's identified disorders of DDD/DJD of the lumbar spine.  

The January 1988 VA examination found that there was a normal range of motion of the cervical spine with no impairment.  The Veteran was seen on one occasion in March 1990 for complaints of neck pain.  X-rays from that time noted some straightening of the cervical spine.  There were no additional entries until almost 20 years later in regard to the neck other than vague references to pain by the Veteran.

The right knee was not shown to be injured in service.  The Veteran has stated that he felt he injured it when he fell from a truck in service.  However, he had no complaints at the time of his VA examination in May 1971.  He did not raise any complaints with Dr. Meadows or at the time of his West Virginia medical examination.  The January 1988 VA examination included x-rays of the knees due to the Veteran's complaints of multiple joint pains.  The x-rays were negative.

It was not until the 1990's that he began to complain of problems with his right knee.  The bone scan of 1996 confirmed degenerative changes.  Records from that time documented the Veteran's DJD of the right knee.  

The Veteran has contended that his back, neck and right knee disorders are related to his aseptic meningitis in service.  He also has contended that he suffered an injury to the right knee in service.  The Veteran is competent to provide lay evidence of reporting of his symptoms and that he has experienced back, neck and right pain since his meningitis and that he injured his right knee in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may making findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  As in this case, the Veteran is not competent to state that his DDD/DJD of the lumbar spine, DJD of the cervical spine and DJD of the right knee are caused or aggravated by his service-connected aseptic meningitis.  

In addition, although the Veteran is competent to say he injured his right knee in service but did not receive treatment, he is not competent to relate any subsequently diagnosed DJD of the right knee to that claimed injury.  

The objective and competent medical evidence is more probative in assessing whether the Veteran's current disabilities are related to his military service or secondary to his service-connected aseptic meningitis.  The VA examiners provided a thorough review of the record. They noted the Veteran's beliefs that his claimed back disorder was related to his meningitis.  However, they concluded that there was no relationship to the meningitis.  The August 2010 VA examiner provided a detailed analysis of the type of meningitis experienced by the Veteran and cited to medical literature to support her opinion that there was no element of causation or aggravation from the meningitis and the Veteran's DDD/DJD of the lumbar spine.  The examiner found the disorder to be age-related.  She provided a similar opinion in regard to the Veteran's cervical DJD and right knee DJD and found both of those disabilities to be unrelated to the aseptic meningitis, either by causation or aggravation, and that they were both age-related and not connected with the Veteran's service.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for finding that new and material evidence has been received to reopen the issue involving the Veteran's right leg or for granting service connection for a back, neck or right knee disorder.  These claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for service connection for his claimed back disorder in January 2006.  The AOJ wrote to him in March 2006 with notice on how to substantiate his claim, particularly based on secondary service connection.  The letter also asked that the Veteran identify the residuals he believed were related to his service-connected aseptic meningitis.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  

The Veteran responded in March 2006.  He identified a back disorder as the residual that he was claiming at that time.  He said that there was new and material evidence in support of his claim in his VA medical records.  

The AOJ provided specific notice to the Veteran in regard to his claimed back disorder in April 2006.  He was informed of the prior denial of his claim and that new and material evidence was required to reopen his claim.  He was also given notice on how to establish service connection.  The letter included notice on how VA determines disability ratings and effective dates.

The AOJ denied the Veteran's claim in June 2006.  He submitted his NOD at that time.  He also identified the other issues on appeal as new issues to be considered.

The Veteran was advised of the evidence required to substantiate his claim for service connection for the new issues in July 2006.  At that time, new and material evidence was required to reopen the left knee issue.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was also asked to submit any medical evidence that he had.  The letter also provided the notice regarding effective dates and how disability ratings are determined as addressed in Dingess.

The Veteran's claim regarding his right leg, left knee, and neck was denied in January 2007.  The Veteran submitted his NOD in February 2007.

The Veteran testified in support of his claim at a Central Office hearing in April 2009.  The Board remanded the case for additional development in January 2010.

On remand, the AOJ wrote to the Veteran in January 2010.  In particular the Veteran was asked to identify a specific disorder related to his right leg to aid in the development of his claim.  He was a also provided with notice that he needed to submit new and material evidence in regard to this issue as it was previously denied by the Board.  

The AOJ wrote to the Veteran again in April 2010 to advise him of the additional development to be conducted in his case and what was needed from him.  The Veteran did not respond to either letter.
 
The AOJ conducted the necessary additional development and continued to the deny service connection for the claimed issues.  The Veteran was issued a supplemental statement of the case (SSOC) that addressed the evidence added to the record and the basis for the continued denial of the claim in December 2011.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection and for the submission of new and material evidence as evidenced by his multiple statements.  The Veteran expressed his belief that his VA treatment records supported his claims.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical records, VA examination reports and statements from the Veteran.  The Veteran testified at a Central Office hearing in support of his claim.  

In regard to the VA examinations, the Board finds that the Veteran was provided with adequate examinations in May 2006 and August 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiners took an extensive history from the Veteran, reviewed the claims folder and treatment records, and conducted a thorough examination with appropriate findings.  The examiners provided a review of the evidence of record prior to stating their opinions that the Veteran's claimed disorders were not related to service or to his service-connected aseptic meningitis.

As noted in the decision, Virtual VA contains VA treatment records for the period from July 2010 to December 2011.  The latest SSOC issued by the AOJ is dated in December 2011, and is dated after the latest entry.  However, the SSOC does not specifically address the records.  The Board finds that there is no prejudice to the Veteran in that regard as the records are not pertinent to the resolution of his claim.  The Virtual VA records document his left knee surgery, an issue being remanded, and additional entries corresponding to general treatment of unrelated issues or his pain management.  Thus, the records are not pertinent to deciding any of the service connection issues addressed by the Board.  See 38 C.F.R. § 19.31 (2011).

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER


New and material evidence has not been received to reopen a claim of service connection for a right leg disorder; the appeal of this issue is denied. 

Service connection for a back disorder, to include as secondary to service-connected residuals of aseptic meningitis, is denied.

Service connection for a right knee disorder, to include as secondary to service-connected residuals of aseptic meningitis, is denied.

Service connection for a neck disorder, to include as secondary to service-connected residuals of aseptic meningitis, is denied.


REMAND

The Board's remand of January 2010 included a request for a VA examination to evaluate the Veteran's claim regarding his left knee disorder.  As noted above, the Veteran was examined in August 2010; however, as the Veteran had recently undergone a left total knee arthroplasty (TKA) in July 2010, the examiner declined to examine the left knee at that time.  She recommended that the left knee be examined at a later date.

It is unfortunate that the examiner did not examine the Veteran's left knee at the time of the August 2010 examination.  There was no basis for waiting as the issue involved obtaining an opinion as to whether the Veteran's left knee disorder, as it existed up to the time of the examination, was related to service.  In short, a medical opinion would have been sufficient at that time rather than a full physical examination of the left knee.

It appears that another examination was scheduled for the Veteran in September 2011 but he failed to report for the examination.  However, it is not certain from the claims folder as to whether the Veteran ever received notice of the examination.  There is a note in the claims folder from a VA employee, dated September 27, 2011, that indicates attempts were made to call the Veteran.  One number that was tried was not correct.  The second number, obtained from the Compensation and Pension Records Interchange (CAPRI) system, went to a voicemail for someone with the Veteran's last name.  However, the voice mail was full and no message could be left.  The note further indicated that the latest examination request was submitted using the most up-to-date information available and this was obtained from a system identified as Accurint.  The Board does not have access to either system, and is unfamiliar with the latter system.  Nor is it clear from the claims folder what was determined to be the most up-to-date address for the Veteran.

In any event, the claims folder reflects that the majority of mail exchanged with the Veteran throughout his claim was sent to a P.O. Box in Bartow, Florida.  However, the claims folder also shows a different mailing address that appears to have come from records maintained by the Veterans Health Administration (VHA).  This mailing address is located in Haines City, Florida.  

Further, a review of VA treatment records in Virtual VA notes that VA medical personnel had problems in contacting the Veteran by telephone and were made aware of a new cell telephone number for him in late October 2011.  Moreover, the Veteran was to have a prosthetic device mailed to his house in October 2011.  A treatment entry from October 31, 2011, noted the P.O. Box number for the Veteran but further noted that prosthetics could not be mailed to such an address.  A street address for the Veteran in Lake Alfred, Florida, was listed to allow for the mailing of the prosthetic.  

As a final note, Virtual VA also includes correspondence to the Veteran from the Pension Management Center in Philadelphia, PA.  In letters sent to the Veteran in December 2011 and December 2012, respectively, the Veteran's address in Haines City, Florida, was used.  

In light of the failure to examine the Veteran in August 2010, the multiple addresses of record without confirmation of which address was used to notify the Veteran of his rescheduled examination, as well as the evidence of a new telephone number that VHA employees used to contact the Veteran, a new examination should be scheduled.

The correspondence that provides notice of such examination must be included in either the claims folder or Virtual VA.  This is of importance because the issue involves a reopened claim.  In that regard, it should be noted that a failure to report for an examination, without good cause, shall result in denial of the claim.  See Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011); 38 C.F.R. § 3.655(b) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination to determine the nature and extent of his claimed left knee disorder.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All necessary tests should be conducted which the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.

The efforts to schedule the Veteran for his VA examination must be documented in the claims folder.  This would include a copy of the dated notice letter sent to the Veteran.  The Veteran should be advised that a failure to report for a scheduled examination, without good cause, shall result in the denial of his claim as his left knee claim is a reopened claim.  See 38 C.F.R. § 3.655(b).

(The examiner is advised that the Veteran maintains that he suffered a left knee injury in service when he was forced to jump from a vehicle while stationed in Korea.  He said he landed on his knees and contends that he experienced problems since then.  The examiner is also advised that there are no STR entries documenting treatment for such claimed injuries.  The examiner is advised that there is a STR entry, dated in September 1967, that notes that the Veteran had a bruised tendon on the left popliteal fossa.)  

The examiner should identify any disorders of the left knee present prior to the left TKA in July 2010.  The examiner is further asked to provide an opinion as to whether there is at least a 50 percent probability or greater that any such diagnosed disorder is related to the Veteran's military service.

If there is no relationship to service, the examiner is requested to offer an opinion as to whether there is at least a 50 percent probability or greater that any diagnosed left knee disorder is:  1) caused by the Veteran's service-connected residuals of aseptic meningitis; or 2) is chronically made worse by his service-connected residuals of aseptic meningitis.  The examiner must provide a complete rationale for all conclusions reached.  

2.  The examination report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include a review of all of the evidence added to the record whether it is physically contained in the claims folder or in Virtual VA.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


